Moore, J.
These are two actions in chancery to set aside two deeds made by Christine Wagner of Detroit, now deceased, July 13, 1907, one to defendant Christine Heide, and one to defendants Thomas Reardon and Millie Reardon, his wife. The cases were consolidated and tried as one in the court below, and on the hearing the bills of complaint were dismissed. The case is brought here by appeal. Plaintiff is a niece of Christine Wagner. She alleges that the conveyances in question were executed by Mrs. Wagner when she was mentally incompetent and subjected to undue influence. Christine Wagner was the widow of John Wagner who died February 22, 1906, leaving *114six parcels of land in which, he was tenant in common with his brother, and two parcels which he owned by the entireties with his wife. These latter two parcels are the subject-matter of these suits. Mrs. Wagner had no children. Christine Heide was her half-sister and had lived with Mrs. Wagner a long time. Millie Reardon is a niece of Mrs. Wagner and the wife of Thomas Reardon. The other defendant bought for church purposes part of the land conveyed to Mr. Reardon. The bills of complaint were filed March 24, 1915.
It will be observed that the deeds were made in 1907, that Mrs. Wagner died in 1913, and the bills of complaint were filed a little more than two years later. When the deeds were made Mrs. Wagner was not 60 years of age.
The case was tried in open court. The decisive issues are questions of fact. It would profit no one to quote from the testimony and we shall content ourselves by saying that a careful examination of the somewhat voluminous record discloses that plaintiff failed to sustain the averments of her bills of complaint.
The decree of the court below is affirmed, with costs to the defendants.
Ostrander, C. J., and Bird, ¿teere, Brooke, Fellows, Stone, and Kuhn, JJ., concurred.